Citation Nr: 0720351	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  02-01 092	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 30% for a post-
traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (T/R).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from April 1966 to March 1970, 
and from May 1970 to April 1972.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from February and November 2000 rating 
actions of the Chicago, Illinois RO that denied a T/R and a 
rating in excess of 30% for PTSD.  

By decision of June 2002, the Board denied a T/R and a rating 
in excess of 30% for PTSD.  The veteran appealed the Board's 
decision to the U.S. Court of Appeals for Veterans Claims 
(Court).  In March 2003, the appellant and the VA Secretary 
filed a Joint Motion with the Court to vacate and remand the 
June 2002 Board decision.  By Order dated later in March 
2003, the Court granted the Joint Motion, vacating the June 
2002 Board decision, and remanding this case to the Board for 
readjudication consistent therewith.

By decisions of April 2004 and March 2005, the Board remanded 
this case to the RO for further development of the evidence 
and for due process development.

In March 2007, this case was transferred to the Atlanta, 
Georgia RO, reflecting the veteran's change of residence to 
that state.


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by occupational and 
social impairment with no more than occasional decrease in 
work efficiency, and intermittent periods of inability to 
perform occupational tasks; he generally functions 
satisfactorily, with routine behavior, self-care, and normal 
conversation.



2.  The veteran's sole compensable service-connected 
disability is PTSD, rated   30% disabling; he is also 
service-connected for dermatitis/folliculitis of the 
occipital scalp area, a right eardrum perforation, an 
appendectomy scar, and a right wrist laceration scar, each 
assigned a noncompensable rating.

3.  The percentage ratings for the veteran's service-
connected disabilities do not meet the minimum schedular 
criteria for the grant of a T/R, and those disabilities are 
not shown to prevent him from obtaining or retaining 
substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30% for PTSD have 
not been met.             38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 
4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2006).

2.  The criteria for entitlement to a T/R have not been met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 3.340, 3.341, 4.16, 4.19 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duties to Notify and Assist

Initially, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002).  To implement the provisions of the law, the VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  The VCAA and its implementing 
regulations include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify him what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of the VA with respect to its duty 
to assist a claimant in obtaining evidence. 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

A post-rating April 2004 RO letter informed the veteran and 
his representative of the VA's responsibilities to notify and 
assist him in his claims, and to advise the RO as to whether 
there was medical evidence showing treatment for his service-
connected disabilities.  That letter also provided notice of 
what was needed to establish entitlement to a higher rating 
(evidence showing that the disability had worsened) and a T/R 
(evidence showing that service-connected disabilities 
prevented securing and following a substantially-gainful 
occupation).  Thereafter, the veteran and his representative 
were afforded opportunities to respond.  The Board finds that 
the veteran has thus received sufficient notice of the 
information and evidence needed to support his claims, and 
has been provided ample opportunity to submit such 
information and evidence.  

The 2004 letter also notified the veteran that the VA would 
make reasonable efforts to help him get evidence necessary to 
support his claims, such as medical records (including 
private medical records), if he gave it enough information, 
and, if needed, authorization, to obtain them.  That letter 
further specified what records the VA had received, what 
records the VA was responsible for obtaining, to include 
Federal records, and the type of records that the VA would 
make reasonable efforts to get, and requested the veteran to 
furnish any evidence that he had in his possession that 
pertained to his claims.  The Board finds that that letter 
satisfies the statutory and regulatory requirement that the 
VA notify a claimant what evidence, if any, will be obtained 
by him and what evidence will be retrieved by the VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board points out that, in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004), the Court held that proper VCAA notice 
should notify a veteran of: (1) the evidence that is needed 
to substantiate a claim; (2) the evidence, if any, to be 
obtained by the VA; (3) the evidence, if any, to be provided 
by the claimant; and (4) a request by the VA that the 
claimant provide any evidence in his possession that pertains 
to his claim.  As indicated above, all 4 content of notice 
requirements have been met in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matters now before the Board, documents meeting the 
VCAA's notice requirements were not, nor could they have 
been, furnished to the veteran prior to the February and 
November 2000 rating actions on appeal, inasmuch as the VCAA 
was not enacted until November 2000.  However, the Board 
finds that, in this appeal, the delay in issuing the full 
38 U.S.C.A. § 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claims were fully developed and 
readjudicated after notice was provided.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir.2006).  As indicated above, the 
veteran has been notified of what was needed to substantiate 
his claims, and afforded numerous opportunities to present 
information and/or evidence in support thereof.  As a result 
of RO development and the Board remands, comprehensive 
documentation, identified below, has been associated with the 
claims folder and considered in connection with the veteran's 
appeal.  After the April 2004 RO notice letter, the RO gave 
the veteran further opportunities to furnish information 
and/or evidence pertinent to the claims before it 
readjudicated them on the basis of all the evidence of record 
in December 2004 and January 2006 (as reflected in the 
Supplemental Statements of the Case) (SSOCs).  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that, in rating cases, a claimant must be 
informed of the rating formula for all possible schedular 
ratings for an applicable rating code.   In this case, the 
veteran was informed of the rating formula for PTSD in the 
January 2002 Statement of the Case and the December 2004 
SSOC, and the Board finds that this suffices for 
Dingess/Hartman.  While the RO has not furnished the veteran 
notice pertaining to the effective date, the Board finds 
that, on these facts, the RO's omission is harmless.  Here, 
the Board is denying the claim for a rating in excess of 30% 
for PTSD (hence, no effective date is being assigned), and 
there is no indication whatsoever that the veteran is 
challenging any effective date already assigned.  
  
Additionally, the Board finds that all necessary development 
on the claims currently under consideration has been 
accomplished.  The RO, on its own initiative and pursuant to 
the Board remands, has made reasonable and appropriate 
efforts to assist the appellant in obtaining all evidence 
necessary to substantiate his claims, to include obtaining 
available post-service VA medical records through 2005.  In 
March 1999, September 2000, and May 2004, the veteran was 
afforded comprehensive VA psychiatric examinations in 
connection with his claims, reports of which are of record.  
In June 2005, the Social Security Administration (SSA) 
notified the RO that, after an exhaustive and comprehensive 
search, its records, including medical records, pertaining to 
the veteran could not be located.  In the January 2006 SSOC, 
the RO notified the veteran and his representative of the 
unavailability of the SSA records.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
existing, pertinent evidence, in addition to that noted 
above, that has not been obtained.  The record also presents 
no basis for further development to create any additional 
evidence to be considered in connection with the matters on 
appeal.    

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claims on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Factual Background

On March 1999 VA psychiatric examination, the veteran 
reported that he was currently on parole after having been 
released from 3 years in prison, and lodged in a VA 
domiciliary.   He stated that he last worked in 1990, and 
currently kept himself busy working in vocational 
rehabilitation activities, enjoying woodworking. He hoped to 
rent an apartment or possibly buy a home and continue working 
in the vocational rehabilitation therapy program.  He 
reported regular outpatient clinical counseling for PTSD and 
took prescribed medication, and indicated that he no longer 
abused alcohol or drugs, and hoped to establish a new network 
of social acquaintances.

On current examination, the veteran was alert, well oriented, 
relevant, and coherent. He reported depressive episodes and 
became tearful when thinking of the death of his best friend 
in Vietnam.  He remembered feeling extremely anxious at times 
in the past and very suicidal.  He had had episodes of rage 
in which he got into arguments with authorities and 
employers, and felt that his problems with his ex-wives and 
others had been related to the emotional turmoil caused by 
his intrusive thoughts about Vietnam.  There were no signs of 
a psychotic process, and speech was logical and goal 
directed.  Affect was well controlled, and the veteran did 
not display obsessive or ritualistic behavior or complain of 
panic attacks.  It was noted that he was no longer dangerous 
to himself or others, and was highly cooperative with the 
ward routine at the hospital.  He was able to perform all 
basic activities of daily living, and showed good skills in 
the woodshop.  His impulses were under control, and he 
believed that he would no longer act out any deviant sexual 
desires. He was moderately depressed, but sleep was adequate 
and appetite very good.  The diagnoses were PTSD, 
polysubstance dependence in remission, and personality 
disorder, and a Global Assessment of Functioning (GAF) score 
of 60 was assigned as an estimate of psychological, social, 
and occupational impairment due to the service-connected PTSD 
alone. 

On June 1999 VA outpatient psychiatric evaluation, the 
veteran reported an improved mood with his medication 
regimen.  He slept and ate well, and enjoyed woodworking.  He 
denied emotional lability, hallucinations, and suicidal and 
homicidal ideation, but occasionally felt anxious.  On 
examination, speech was relevant, coherent, and appropriate.  
Affect was appropriate, but mood slightly anxious.  Remote 
and recent memory was intact, but there were some problems 
with short-term memory.  Insight and judgment were adequate.  
A GAF score of 62 was assigned, and the veteran was assessed 
to be responding well to current medications.

On November 1999 VA outpatient psychiatric examination, 
speech was relevant, coherent, and appropriate.  Affect was 
appropriate, but mood mildly dysphoric.  There were no 
hallucinations, delusions, or suicidal/homicidal ideations.  
Remote and recent memory was intact, but there were some 
problems with short-term memory.  Insight and judgment were 
adequate.  A GAF score of 65 was assigned, and the veteran 
was assessed to be responding well to current medications.
 
In February and March 2000, the veteran was hospitalized at a 
VA medical facility due to the situational stress of marital 
problems/spousal abuse. The veteran reported that he was on 
parole since his release from prison in February 1999, 
following his conviction for pedophilia involving his 11-
year-old stepdaughter.  He generally kept himself clean and 
neat, but his appearance was disheveled prior to admission, 
and he stated that he had nowhere to go and was totally 
helpless and sad.  He stated that he took his medications 
regularly, and denied recent alcohol/drug abuse and visual or 
auditory hallucinations.  He reported no problems with sleep 
or appetite.

On mental status examination, the veteran was disheveled.  He 
had normal psychomotor activity and clear speech, and 
maintained good eye contact.  He was oriented in 3 spheres, 
and memory was intact.  Recall was fair, and he was 
cognitively intact, with a clear sensorium.  Thought 
processes were goal directed, and thought content showed no 
hallucinations, delusions or illusions.  The veteran was 
somewhat fearful and paranoid about his wife and people in 
general, but there was no apparent thought disorganization.  
Affect was dysphoric, with a depressed mood.  The veteran had 
some insight into his problems, with marginal judgment.  
Physical examination of the skin was unremarkable.  During 
his hospital course, the veteran improved with medication 
treatment, and at the time of hospital discharge, he denied 
any suicidal or morbid ideation and any fears of harming 
himself or others.  He displayed a normal affect, and 
expressed his intent to continue to follow-up with the mental 
health clinic and eagerness to go home.  The diagnoses were 
adjustment disorder with depressed mood, marital problems, 
pedophilia, a history of PTSD, and antisocial personality 
disorder, and a GAF score of 45 was assigned on the basis of 
all those and several other diagnosed non-service-connected 
physical disabilities.

On September 2000 VA psychiatric examination, the veteran 
reported sleep disturbance, losing track of time, and 
problems being around people.  He stated that he had had no 
violations of his parole and no gainful employment, but had 
participated in a vocational rehabilitation woodshop 
assignment 7 hours per day,     4 days per week until the 
woodshop closed 3 months ago.  He reported poor marital 
adjustment, and no relationship with his children by previous 
marriages, but he had 1 close friend and had abstained from 
alcohol and substance abuse since 1994.  He denied any recent 
assaultiveness.  The veteran described PTSD symptoms of 
intrusive recollections of combat, recurrent distressing 
nightmares, efforts to avoid thoughts of combat experiences 
and situations that provoked such recollections, feelings of 
estrangement from others, psychogenic amnesia, sleep 
difficulties, and irritability.  The examiner noted that the 
veteran had made an overall fair adjustment since his release 
from prison.  He evidenced minimal distress and had been able 
to maintain productive activity through participation in a VA 
vocational rehabilitation woodshop assignment.  His marital 
relationship had been stormy from its inception and appeared 
to be ending.  

On mental status examination, the veteran was unkempt, with 
dirty clothing.  He was oriented in 3 spheres, and recent 
memory appeared intact, but he reported poor recollection of 
remote events.  Thought processes were logical and 
sequential, and verbalizations were coherent, relevant, and 
goal directed.  Speech was normal, affect was broad, and mood 
euthymic.  There was no evidence of panic attacks, and no 
delusional belief was elicited.  He reported no 
hallucinations, and no obsessive, ritualistic, or 
inappropriate behaviors were noted.  Impulse control appeared 
adequate.  The veteran reported sleep difficulty, but denied 
current suicidal or homicidal thoughts.  The diagnoses were 
PTSD, polysubstance dependence in full sustained remission, 
and personality disorder, and a GAF score of 55 was assigned, 
with enduring personality traits contributing most to the 
veteran's current difficulties in functioning.  An estimated 
GAF score of 60 was assigned based on the service-connected 
PTSD alone.  The examiner commented that, with sustained 
remission from substance dependence, the veteran appeared to 
be functioning at a more consistent level, and evidenced 
little psychological distress.  He apparently performed well 
in his woodshop assignment until it closed, but had not yet 
sought gainful employment.  The examiner opined that the 
veteran would benefit from    re-initiating a routine that 
included such daily productive activity, and that, with the 
external controls being imposed by the criminal justice 
system, his current circumstances appeared to offer optimal 
support for successful social and vocational adjustment. 

In a February 2001 statement, a friend of the veteran stated 
that he did not like to be around a lot of people, and had 
very few friends.  She reported that he stayed inside the 
house a lot, and did not go anywhere, became depressed, and 
was quite withdrawn, sometimes staying up all night.  In a 
March 2001 statement, another friend of the veteran stated 
that he was very withdrawn and showed signs of depression, 
with no social activities.  He was reported to be 
uncomfortable around people, and complained of sleep problems 
and nervousness.

In March 2002, a VA social worker stated that the veteran was 
presently being seen in a PTSD outpatient clinic, with 
treatment focused on learning more adaptive coping skills and 
decreasing self-defeating behaviors.  He continued to 
experience difficulty in interpersonal relationships, showed 
poor insight and judgment, and tended to withdraw and 
isolate, resulting in few close relationships.  He was also 
prone to irritability and anger, experienced sleep 
disturbances and intrusive recollections of the war, and had 
problems with concentration and memory.

On August 2002 VA outpatient psychiatric examination, the 
veteran reported doing pretty well, with prescribed 
medications alleviating problems with depression, sleep, and 
paranoid ideation, and outpatient counseling improving his 
coping skills.  He reported compliance with his medication 
regimen, refraining from alcohol use, and being in a 
relationship with a lady friend, and that he was able to 
enjoy the quality of his life.  He denied anxiety, 
depression, hopelessness, loss of interest, suicidal or 
homicidal ideations, and problems with sleep or appetite.  On 
current mental status examination, the veteran was neatly 
dressed and groomed, with normoactive psychomotor reactions, 
good eye contact, and clear and normal speech.  He was 
oriented in 3 spheres, and memory and cognition were 
unimpaired.  Affect was appropriate, and thought process 
goal-directed and coherent.  There was no evidence of 
hallucinations, delusions, or suicidal or homicidal ideation.  
He had some insight into his problems, and judgment was fair.  
The assessment was that the veteran needed continuing mental 
health treatment and counseling to improve his coping skills 
for his well-being in the community, and the physician 
assigned a GAF score of 60 currently and for the past year.

On September 2002 VA outpatient psychiatric evaluation, the 
veteran stated that he was living with his girlfriend and her 
teenage son, and that he was quite happy and pleased with the 
relationship.  He reported being busy with household jobs.  
When seen again in October, he reported being homeless after 
his eviction by his girlfriend.  On mental status 
examination, the veteran appeared anxious, but was polite and 
cooperative and oriented in 3 spheres.  A GAF score of 60 was 
assigned.
         
On February 2003 VA outpatient psychiatric examination, the 
veteran reported doing pretty well except for sleep 
disturbance after he did not renew medication prescribed to 
alleviate that problem.  He reported that other medication 
had alleviated depression, and that the medications and 
outpatient counseling had helped to improve his coping 
skills.  He reported compliance with his medication for 
depression and refraining from alcohol use.  He denied 
depression, hopelessness, loss of interest or pleasure, 
suicidal or homicidal ideations, and problems with 
concentration or appetite.  On current mental status 
examination, the veteran was neatly dressed and groomed, with 
normoactive psychomotor reactions, good eye contact, and 
clear and normal speech.  He was oriented in 3 spheres, and 
memory and cognition were unimpaired.  Affect was 
appropriate, mood euthymic, and thought process goal-directed 
and coherent.  There was no evidence of hallucinations, 
delusions, or suicidal or homicidal ideation.  He had some 
insight into his problems, and judgment was fair.  The 
assessment was that the veteran needed continuing treatment 
and counseling to improve his coping skills for his well-
being in the community, and the physician assigned a GAF 
score of 58 currently, and 60 for the past year.

On May 2003 VA outpatient psychiatric evaluation, the veteran 
reported currently living in an apartment with his son and 
former girlfriend, with whom he had reconciled in a very good 
relationship.  He stated that he was employed in 
construction, building apartments, and that he planned to 
continue woodworking and selling the products.  He complained 
of nightmares, intrusive thoughts, and sleep disturbance.  
The assessment was chronic PTSD, with exacerbation of 
symptoms by recent life changes, which symptoms may 
ameliorate once the veteran becomes more active.

On August 2003 VA outpatient psychiatric examination, the 
veteran reported doing pretty well, with a level mood and 
improved sleep.  He reported that medications had alleviated 
depression and sleep problems, and that the medications and 
outpatient counseling had helped to improve his coping 
skills.  He reported compliance with his medications and 
refraining from alcohol use.  He denied anxiety, depression, 
hopelessness, and suicidal or homicidal ideations.  He 
reported plans to marry his lady friend, and that he was 
currently employed remodeling houses.  On current mental 
status examination, the veteran was neatly dressed and 
groomed, with normoactive psychomotor reactions, good eye 
contact, and clear and normal speech.  He was oriented in 3 
spheres, and memory and cognition were unimpaired.  Affect 
was appropriate, mood euthymic, and thought process goal-
directed and coherent.  There was no evidence of 
hallucinations, delusions, or suicidal or homicidal ideation.  
He had some insight into his problems, and judgment was fair.  
The assessment was that the veteran needed continuing 
treatment and counseling to improve his coping skills for his 
well-being in the community, and the physician assigned a GAF 
score of 60 currently and for the past year.

On September 2003 VA outpatient evaluation, the veteran 
complained of fatigue as a result of diminished sleep, a 
decreased appetite,  and a slightly depressed mood, and 
reported that his girlfriend wanted to end their 
relationship.  He continued to live with his grown son and to 
be employed building apartments, and he enjoyed the work.  He 
denied intrusive thoughts, problems with motivation, and 
suicidal ideation.  The assessment was PTSD, with 
exacerbation of some symptoms by stress related to his 
relationship.   

On March 2004 VA outpatient psychiatric examination, the 
veteran reported sleep problems.  His lady friend appeared 
with him and was supportive.  He reported that other 
medication had alleviated depression, and that medications 
and outpatient counseling had helped to improve his coping 
skills.  He reported compliance with his medication regimen 
and refraining from alcohol use.  He denied depression, 
hopelessness, and suicidal or homicidal ideations, and 
reported that he was again planning to marry his lady friend.  
On current mental status examination, the veteran was neatly 
dressed and groomed, with normoactive psychomotor reactions, 
good eye contact, and clear and normal speech.  He was 
oriented in 3 spheres, and memory and cognition were 
unimpaired.  Affect was appropriate, mood euthymic, and 
thought process goal-directed and coherent.  There was no 
evidence of hallucinations, delusions, or suicidal or 
homicidal ideation.  He had some insight into his problems, 
and judgment was fair.  The assessment was that the veteran 
needed continuing treatment and counseling to improve his 
coping skills for his well-being in the community, and the 
physician assigned a GAF score of 58 currently, and 60 for 
the past year.

On May 2004 VA psychiatric examination, the veteran 
complained of sleep disturbance with resultant fatigue, night 
sweats, nervousness, avoiding people, and memory problems.  
He reported employment as a handyman for his landlord in 
return for rent credit.  He was currently in a relationship 
with a woman that had been on and off since 2001, and he 
lived with her and her grown son.  He stated that he remained 
home most of the time, working in the yard and watching 
television, not socializing.  On current mental status 
examination, the veteran was somewhat unkempt.  He was 
oriented in 3 spheres, and there was no indication of a major 
thought disorder.  Memory was intact, speech normal, and mood 
and eye contact fairly good.  There was no evidence of panic 
attacks or obsessive-compulsive behavior.  Insight, judgment, 
and impulse control were poor, but he denied suicidal 
ideation.  The diagnoses were chronic PTSD, alcohol abuse, 
pedophilia, and personality disorder, and a GAF score of 60 
was assigned based on the veteran's level of functioning due 
to the service-connected PTSD alone.  The physician commented 
that the veteran had experienced some impairment in his 
ability to form and maintain relationships and to obtain and 
maintain employment, but he opined that the impairment in 
these areas appeared more likely attributable to all of his 
diagnosed disabilities than to his service-connected PTSD 
alone.  The doctor opined that it was the veteran's 
conviction, incarceration, and legal problems resulting from 
his non-service-connected pedophilia that had had a 
significant impact on his ability to obtain and maintain 
substantial and gainful employment, and that he was not 
unemployable due to his PTSD symptoms. 

On November 2004 VA outpatient psychiatric examination, the 
veteran reported doing well on his current medications, but 
continued to experience sleep disturbances.  He reported that 
other medication had alleviated depression, and that 
medications and outpatient counseling had helped to improve 
his coping skills.  He reported compliance with his 
medication regimen and refraining from alcohol use.  He 
denied anxiety, depression, hopelessness, and suicidal or 
homicidal ideations, and reported that he was planning to 
marry his lady friend.  On current mental status examination, 
the veteran was neatly dressed and groomed, with normoactive 
psychomotor reactions, good eye contact, and clear and normal 
speech.  He was oriented in 3 spheres, and memory and 
cognition were unimpaired.  Affect was appropriate, mood 
euthymic, and thought process goal-directed and coherent.  
There was no evidence of hallucinations, delusions, or 
suicidal or homicidal ideation.  He had some insight into his 
problems, and judgment was fair.  The assessment was that the 
veteran needed continuing treatment and counseling to improve 
his coping skills for his well-being in the community, and 
the examiner assigned a GAF score of 58 currently, and 60 for 
the past year.

On December 2004 VA outpatient psychiatric examination, the 
veteran reported doing all right and feeling fine.  He 
reported being supportive of his lady friend, who had 
recently experienced the deaths of her father, nephew, and 
son.  He also reported responding well to medications for 
sleep and depression, and that medications and outpatient 
counseling had helped to improve his coping skills.  He 
reported compliance with his medication regimen and 
refraining from alcohol use.  He denied depression and 
suicidal or homicidal ideations.  On current mental status 
examination, the veteran was neatly dressed and groomed, with 
normoactive psychomotor reactions, good eye contact, and 
clear and normal speech.  He was oriented in 3 spheres, and 
memory and cognition were unimpaired.  Affect was 
appropriate, mood euthymic, and thought process goal-directed 
and coherent.  There was no evidence of hallucinations, 
delusions, or suicidal or homicidal ideation.  He had some 
insight into his problems, and judgment was fair.  The 
assessments were that the veteran seemed to be responding to 
his current medication regimen and coping with ongoing 
stressors/losses, and that he needed continuing treatment and 
supportive counseling to improve his coping skills for his 
well-being in the community, and the physician assigned a GAF 
score of 58 currently, and 60 for the past year.

On April 2005 VA outpatient psychiatric evaluation, the 
veteran reported that he married his lady friend in February.  
He complained of sleep problems due to a non-service-
connected back disorder, but stated that he was doing 
relatively well overall.  

On May 2005 VA outpatient psychiatric examination, the 
veteran reported doing all right and feeling fine, responding 
well to medications for sleep and depression, and that 
medications and outpatient counseling had helped to improve 
his coping skills.  He reported compliance with his 
medication regimen and refraining from alcohol use.  He 
denied anxiety, depression, and suicidal or homicidal 
ideations.  On current mental status examination, the veteran 
was neatly dressed and groomed, with normoactive psychomotor 
reactions, good eye contact, and clear and normal speech.  He 
was oriented in 3 spheres, and memory and cognition were 
unimpaired.  Affect was appropriate, mood euthymic, and 
thought process goal-directed and coherent.  There was no 
evidence of hallucinations, delusions, or suicidal or 
homicidal ideation.  He had some insight into his problems, 
and judgment was fair.  The assessments were that the veteran 
seemed to be responding to his current medication regimen and 
coping with ongoing stressors/losses, and that he needed 
continuing treatment and supportive counseling to improve his 
coping skills for his well-being in the community, and the 
examiner assigned a GAF score of 58 currently and for the 
past year.

June 2005 VA physical examination noted no visible non-
surgical impairments to the veteran's skin integrity.  Skin 
temperature was cool to warm, and sensation was intact.

On July 2005 VA outpatient psychiatric examination, the 
veteran reported doing all right, having married for the 5th 
time, but the relationship was not going well because of his 
wife's problem drinking.  He also reported responding well to 
medications for sleep and depression, and that medications 
and outpatient counseling had helped to improve his coping 
skills.  He reported compliance with his medication regimen 
and refraining from alcohol use.  He denied anxiety, 
depression, and suicidal or homicidal ideations.  On current 
mental status examination, the veteran was neatly dressed and 
groomed, with normoactive psychomotor reactions, good eye 
contact, and clear and normal speech.  He was oriented in 3 
spheres, and memory and cognition were unimpaired.  Affect 
was appropriate, mood neutral, and thought process goal-
directed and coherent.  There was no evidence of 
hallucinations, delusions, or suicidal or homicidal ideation.  
He had some insight into his problems, and judgment was fair.  
The assessments were that the veteran seemed to be responding 
to his current medication regimen and coping with ongoing 
stressors, and that he needed continuing treatment and 
medication adjustment to improve his coping skills for his 
well-being in the community, and the physician assigned a GAF 
score of 58 currently, and 60 for the past year.

III.  Analysis

A.  An Increased Rating

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity. 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of 2 
ratings apply under a particular diagnostic code (DC), the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The veteran's PTSD has been rated as 30% disabling under the 
provisions of         38 C.F.R. § 4.130, DC 9411.  Under that 
DC, a 30% rating is assigned when there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although the claimant generally functions 
satisfactorily, with routine behavior, self-care, and normal 
conversation), due to such symptoms as: a depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, and recent events).  
  
 A 50% rating requires occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment or abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70% rating requires occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relationships, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and inability to 
establish and maintain effective relationships.

A 100% rating requires total occupational and social 
impairment, due to such symptoms as: grossly inappropriate 
behavior; persistent danger of hurting oneself or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closes relatives, or one's own occupation or name.

Considering the pertinent evidence from 1999 to 2005 in light 
of the criteria of DC 9411, the Board finds that the 
veteran's PTSD symptoms during that period are overall 
indicative of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, due to 
such symptoms as an occasional depressed mood and chronic 
sleep impairment, but he generally functions satisfactorily, 
with routine behavior, self-care, and normal conversation, 
thus meeting the criteria for no more than the assigned 30% 
rating.  However, the evidence does not show that the veteran 
has suspiciousness; panic attacks; a flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; 
difficulty in understanding complex commands; significant 
impairment of memory or judgment; impairment of abstract 
thinking; or disturbances of motivation.  Moreover, the 
veteran has been able to perform activities of daily living, 
and although in 2000 and on 1 occasion in May 2004 he 
appeared unkempt, the record otherwise consistently documents 
his neat dress and grooming with no personal hygiene problems 
from 2002 to 2005.  In this regard, the Board notes that in 
September 2000 the examining VA physician opined that it was 
the veteran's non-service-connected enduring personality 
traits that contributed most to his current difficulties in 
functioning.

The Board finds that the symptoms associated with the 
veteran's PTSD simply do not meet the criteria for at least 
the next higher 50% rating, that is, occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment or abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work relationships.  
Rather, the Board finds that those delineated symptoms are 
not characteristics of the veteran's current service-
connected psychiatric disability.  Specifically, the veteran 
has not been shown to have a flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks; significantly-impaired memory or judgment; 
impairment of abstract thinking; or difficulty in 
understanding complex commands.  

While the veteran has experienced some impairment in his 
ability to form and maintain relationships and to obtain and 
maintain employment, the Board notes that the May 2004 
examining VA physician attributed the impairment in these 
areas to all of his diagnosed disabilities, including 
pedophilia and a significant personality disorder, not just 
to his service-connected PTSD alone.  Significantly, the VA 
doctor opined that it was the veteran's conviction, 
incarceration, and legal problems resulting from his non-
service-connected pedophilia that had had a significant 
impact on his ability to obtain and maintain employment.  
Moreover, the Board notes that the veteran successfully 
established a new marital relationship in 2005.  

The Board also notes that the veteran's service-connected 
PTSD alone has been consistently assigned GAF scores between 
58 and 65 over the years from 1999 to 2005.  According to the 
4th Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV), GAF scores between 51 and 60 are indicative of moderate 
symptoms (e.g. a flat affect and circumstantial speech, 
occasional panic attacks), or moderate difficulty in social, 
occupational, or school functioning (e.g., having few 
friends, conflicts with peers or co-workers).  GAF scores 
between 61 and 70 are indicative of some mild symptoms (e.g. 
a depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning, but generally 
functioning pretty well, and having some meaningful 
interpersonal relationships. 

There is no question that a GAF score and its interpretations 
are important considerations in rating a psychiatric 
disability; however, the GAF scores assigned in a case, like 
an examiner's assessment of the severity of a condition, are 
not dispositive of the percentage disability rating issue; 
rather, a GAF score must be considered in light of the actual 
symptoms of the veteran's disorder (which provide the primary 
basis for the rating assigned).  See 38 C.F.R. § 4.126(a).  
In this case, the medical evidence of record fails to show 
that the veteran's PTSD symptoms include a flat affect, 
circumstantial speech, or occasional panic attacks.  While he 
does have an occasional depressed mood, mild insomnia, few 
friends, and some difficulty in social and occupational 
functioning, he generally functions pretty well, and has some 
meaningful interpersonal relationships.  Although a GAF score 
of 45 was assigned on 1 occasion during the veteran's 
February/March 2000 VA hospitalization due to the situational 
stress of marital problems, this was based on his non-
service-connected adjustment disorder with depressed mood, 
marital problems, pedophilia, antisocial personality 
disorder, and other physical disabilities, and the Board 
notes that his service-connected PTSD was diagnosed by 
history only at that time.
  
For all the foregoing reasons, the Board finds that the claim 
for a rating in excess of 30% for PTSD must be denied.  In 
reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the claim, the doctrine is not for 
application.  See 38 U.S.C.A.    § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).

B.  A T/R

Under the applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60% or more, 
or as a result of 2 or more disabilities, provided at least       
1 disability is ratable at 40% or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70% or more.  38 C.F.R.         §§ 
3.340, 3.34l, 4.16(a).  

In this case, the veteran's sole compensable service-
connected disability consists of PTSD, rated 30% disabling.  
Although he is also service connected for dermatitis/
folliculitis of the occipital scalp area, a right eardrum 
perforation, an appendectomy scar, and a right wrist 
laceration scar, each of those disabilities has been assigned 
a noncompensable rating, and his combined rating is only 30%.  
That combined rating clearly does not meet the minimum 
percentage requirements for a T/R under 38 C.F.R. § 4.16(a).  

However, even when these percentage requirements are not met, 
a T/R on an extraschedular basis may nonetheless be granted 
in exceptional cases when a veteran is unable to secure and 
follow a substantially gainful occupation by reason of 
service-connected disabilities.  38 C.F.R. §§ 3.321(b), 
4.16(b).  

The central inquiry is whether a veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Consideration may be given to his education, special 
training, and previous work experience, but not to age or to 
the impairment resulting from non-service-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also 
Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment.  The ultimate question, however, 
is whether a veteran is capable of performing the physical 
and mental acts required by employment, not whether he can 
find employment.  Van Hoose, 4 Vet App. at 363.

In this case, the objective evidence does not show that the 
veteran's service-connected psychiatric, skin, and eardrum 
disabilities prevent him from securing and following any 
substantially-gainful employment.  Rather, a review of the 
comprehensive VA medical records from 1999 to 2005 shows that 
he is capable of performing the physical and mental acts 
required by employment.  In this regard, the Board notes that 
the veteran has significant other non-service-connected 
factors that affect his employability, to include pedophilia 
and a personality disorder. However, entitlement to a T/R 
must be established solely on the basis of impairment arising 
from service-connected disorders.  Blackburn v. Brown, 4 Vet. 
App. 395, 398 (1993).   

In 1999, the veteran kept himself busy working in vocational 
rehabilitation activities, including woodworking, and he 
showed good skills in the woodshop.  In September 2000, the 
veteran was noted to have participated in a vocational 
rehabilitation woodshop assignment 7 hours per day, 4 days 
per week until the woodshop recently closed, and the examiner 
noted that he had been able to maintain productive activity 
through participation in this woodshop assignment.  He was 
noted to be busy with household jobs in September 2002, and 
since 2003 has been successfully working in construction, 
variously building apartments, remodeling houses, 
woodworking, and serving as a handyman.  

While the veteran has experienced some impairment in his 
ability to obtain and maintain employment, the Board notes 
that the May 2004 examining VA physician attributed the 
impairment in that area to all of his diagnosed disabilities, 
including pedophilia and a significant personality disorder, 
not just to his service-connected PTSD alone.  Significantly, 
the VA doctor opined that it was the veteran's conviction, 
incarceration, and legal problems resulting from his non-
service-connected pedophilia that had had a significant 
impact on his ability to obtain and maintain employment, and 
that he was not unemployable due to his PTSD symptoms.  
Subsequently in 2004 and up to the most recent July 2005 
psychiatric evaluation, VA examiners have consistently 
assigned the veteran a GAF score of 58, indicating only 
moderate symptoms, or moderate difficulty in social or 
occupational functioning.    

The medical record from 1999 to 2005 does not show that the 
veteran's service-connected noncompensable skin and eardrum 
disabilities have an adverse impact upon his employability.  
As noted above, physical examination of the skin during 
February and March 2000 VA hospitalization was unremarkable, 
and June 2005 VA physical examination noted no visible non-
surgical impairments to the veteran's skin integrity.  
    
On that record, the, Board must conclude that the criteria 
for invoking the procedures of 38 C.F.R. 4.16 (b) for 
assignment of a T/R on an extraschedular basis are not met.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that the claim 
for a T/R must be denied.  In reaching this conclusion, the 
Board has considered the benefit-of-the-doubt doctrine; 
however, as the preponderance of the evidence is against the 
claim, the doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53- 56.


ORDER

A rating in excess of 30% for PTSD is denied.

A total disability rating based on individual unemployability 
due to service-connected disabilities is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


